UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21719 INVESTMENT MANAGERS SERIES TRUST (Exact name of registrant as specified in charter) 235 W. Galena Street Milwaukee, WI 53212 (Address of principal executive offices) (Zip code) Constance Dye Shannon UMB Fund Services, Inc. 235 W. Galena Street Milwaukee, WI 53212 (Name and address of agent for service) (414) 299-2295 Registrant's telephone number, including area code Date of fiscal year end: August 31 Date of reporting period: August 31, 2014 Item 1. Report to Stockholders. The registrant’s annual report transmitted to shareholders pursuant to Rule 30e-1 under the Investment Company Act of 1940, as amended (the “Investment Company Act”), is as follows: Ramius Event Driven Equity Fund (Class A: REDAX) (Class I: REDIX) ANNUAL REPORT August 31, 2014 Ramius Event Driven Equity Fund a series of the Investment Managers Series Trust Table of Contents Letter to Shareholders 1 Fund Performance 4 Schedule of Investments 5 Statement of Assets and Liabilities 15 Statement of Operations 17 Statement of Changes in Net Assets 18 Statement of Cash Flows 19 Financial Highlights 20 Notes to Financial Statements 22 Report of Independent Registered Public Accounting Firm 33 Supplemental Information 34 Expense Example 36 This report is submitted for the general information of the shareholders of the Ramius Event Driven Equity Fund. It is not authorized for distribution to prospective investors in the Fund unless preceded or accompanied by an effective prospectus. www.ramiusmutualfunds.com Dear Fellow Shareholders, Thank you for investing in the Ramius Event Driven Equity Fund during its inaugural year. We hope to share many anniversaries with you as we pursue our differentiated approach to event driven investing. The Fund invests in transformative corporate events as a result of shareholder activism, corporate reorganizations, mergers & acquisitions and special situations. This year, the Fund has been weighted towards shareholder activists and special situations but all segments of the portfolio have been positive performance contributors. Speaking for the entire portfolio management team, we believe that taking a wide view of the event space increases the chances that the Fund has the potential, over time, to benefit from improving corporate fundamentals irrespective of the type of catalyst over time. For the period September 30, 2013 through August 31, 2014, the Fund’s Class A shares returned 4.77%, (-0.97%, net of load), compared with a 5.98% return for the benchmark HFRX Event Driven Multi-Strategy Index. The 121 basis point (1.21%) underperformance compared to the Index was attributable to a combination of fees and investment selection. The largest absolute performance detractor was our investment in Vivus, a small-cap biotechnology company that seeks to market a weight loss drug called Qsymia. Vivus is a target of activist fund Sarissa Capital Management, run by Alex Denner, the former head of healthcare investment for Carl Icahn. Denner joined the Vivus board in the summer of 2013 and has guided the company towards seeking a larger distribution partner for the drug. We sold Vivus in January at a loss to the Fund as Denner’s efforts had failed to help the company find the distribution scale it needed. The next largest absolute performance detractor was our investment in Walgreens, part of the Fund’s activist book. Walgreens shares suffered in August when the company admitted to a large forecasting error and the U.S. government seemed likely to take action against proposed corporate inversions. Inversions are used by U.S. companies looking to merge with a foreign competitor in order to domicile in a lower tax jurisdiction. We continue to believe that there is significant value to be created through the combination with its European partner Alliance Boots. Cost cutting initiatives, capital allocation and the special strategy committee being led by Alliance Chairman Stefano Pessina has the potential to yield results for investors. On the positive side of the ledger, the largest absolute performance contributor was Triangle Petroleum Corp. Triangle is a Denver, Co.-based independent oil and gas exploration and production company. It does the majority of its work in North Dakota’s Bakken and Three Forks shale formations. The company also owns an oilfield services subsidiary and a stake in a water and oil transportation and services company. Activist investors want the company to break up or spin off its subsidiaries to unlock shareholder value, an outcome we would deem favorable even as financial results continue to show growth. 1 Our next largest absolute performance contributor was URS. Corp., an engineering, construction and technical services firm, which had been an activist target of Jana Partners. After URS added four people to its board at Jana’s request and allowed Jana to choose the new CEO, the company accepted a $4 billion acquisition offer from Aecom Technology Corp. (including assumed debt, the deal was valued at $6 billion). This investment illustrates the synergies that exist between different types of event driven investments. What started for us as an activist investment culminated in an acquisition. Over the course of the year, our largest positive performance contributors had greater magnitudes of effect than our largest detractors. Or, our winners won by more than our losers lost. This reflects our willingness to accept losses through our sell discipline if we believe that larger losses are on the horizon. We have high conviction in the portfolio and believe that our investments are viable and our theses are compelling. We continue to see attractive opportunities in the market place, particularly in activism and merger arbitrage and look forward to investing in the year ahead. Sincerely, Andrew Cohen and Ethan Johnson Portfolio Managers, Ramius Event Driven Equity Fund IMPORTANT INFORMATION The views in this letter were as of August 31, 2014 and may not necessarily reflect the views on the date this letter is first published or any time thereafter. These views are intended to help shareholders in understanding the Fund’s investment methodology and do not constitute investment advice. This report may contain discussions about investments that may or may not be held by the Fund as of the date of this report. All current and future holdings are subject to risk and to change. An investment in the Fund is subject to risks, including the possible loss of principal. The Fund utilizes investment strategies that are nontraditional and may be highly volatile. Event-Driven and Merger Arbitrage involves risks associated with the Advisor's evaluation of the outcome of a proposed Event, whether it be a merger, reorganization, regulatory issue or other event, may prove incorrect and the Fund's return on the investment may be negative. Accordingly, the Fund may underperform the markets under certain market conditions, such as periods when there is rapid appreciation in the markets. Select Activist risk pertains to investing in companies that put public pressure on another company’s management team/board in an attempt to achieve certain objectives. These investments may not be successful, or even if successful, the Fund’s investment may lose value. High yield (“junk”) bonds are debt securities rated below investment grade. Junk bonds are speculative, tend to be less liquid than higher rated securities; are subject to greater price volatility and greater sensitivity to interest rate and economic changes. Derivatives involve greater risks than the underlying obligations because in addition to general market risks, they are subject to illiquidity risk, counterparty credit risk and operational leveraging risk. The use of derivatives includes futures, options, swaps and forward contracts. Short sales are speculative transactions and involve special risks, including that the Fund's losses are potentially unlimited. Options trading involves greater than ordinary investment risks and is not suitable for all investors. The Fund is non-diversified meaning it may invest a relatively high percentage of its assets in a limited number of positions making it more vulnerable to changes in the market value of a single position. Foreign investments present additional risks and increased volatility not associated with investing solely in the U.S. These risks include currency fluctuations, economic and political factors, lower liquidity, different legal and accounting standards, and other factors. There are risks associated with small and mid-capitalization issues such as market illiquidity and greater market volatility than larger capitalization issues. There can be no guarantee that the Fund will achieve its investment objective. 2 The HFRX Event-Driven Multi-Strategy Index includes funds that maintain positions in companies currently or prospectively involved in corporate transactions of a wide variety including but not limited to mergers, restructurings, financial distress, tender offers, shareholder buybacks, debt exchanges, security issuance or other capital structure adjustments. One cannot invest directly in an Index. 3 Ramius Event Driven Equity Fund FUND PERFORMANCE at August 31, 2014 (Unaudited) This graph compares a hypothetical $1,000,000 investment in the Fund’s Class I shares, made at its inception, with a similar investment in the HFRX Event-Driven Multi-Strategy Index. Results include the reinvestment of all dividends and capital gains. HFRX Event-Driven Multi-Strategy Index includes funds that maintain positions in companies currently or prospectively involved in corporate transactions of a wide variety including but not limited to mergers, restructurings, financial distress, tender offers, shareholder buybacks, debt exchanges, security issuance or other capital structure adjustments. Event-Driven Multi-Strategy managers do not maintain more than 50% exposure in any one Event-Driven sub-strategy. Funds included in the index have a minimum of $50 million assets under management and a two-year track record. This index does not reflect expenses, fees or sales charge, which would lower performance. The index is unmanaged and it is not possible to invest in an index. Total Returns as of August 31, 2014 6 Months Since Inception* (Cumulative) Before deducting maximum sales charge Class A1 2.55% 4.77% Class I2 2.65% 4.97% After deducting maximum sales charge Class A1 -3.06% -0.97% HFRX Event-Driven Multi-Strategy Index 1.32% 5.98% * Class A and Class I shares commenced operations on September 30, 2013. Class A shares impose higher expenses than that of Class I shares. The performance data quoted here represents past performance and past performance is not a guarantee of future results. Investment return and principal value will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current Performance may be lower or higher than the performance information quoted. For performance current to the most recent month-end, please call (877) 6RAMIUS. Gross and net expense ratios for Class A shares were 2.61% and 2.36% respectively, and for Class I shares were 2.36% and 2.11% respectively, which were stated in the current prospectus. The Fund’s Advisor has contractually agreed to waive its fees and/or absorb expenses. In the absence of such waivers, the Fund’s returns would have been lower. The agreement is in effect until December 31, 2014. 1 Maximum sales charge for Class A shares is 5.50%. No sales charge applies on investments of $1 million or more, but a contingent deferred sales charge of 1.00% will be imposed on certain redemptions of such shares within 18 months of purchase. 2 Class I shares do not have any initial or contingent deferred sales charge. Returns reflect the reinvestment of distributions made by the Fund, if any. The graph and the performance table above do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. Shares redeemed within 60 days of purchase will be charged 2.00% redemption fee. 4 Ramius Event Driven Equity Fund SCHEDULE OF INVESTMENTS As of August 31, 2014 Number of Shares Value COMMON STOCKS – 82.1% ANALOG INTEGRATED CIRCUITS – 0.4% International Rectifier Corp.* $ ANALYTICAL LAB EQUIPMENT – 3.7% Agilent Technologies, Inc. BODY & CHASSIS – 0.4% TRW Automotive Holdings Corp.* CABLE & SATELLITE – 4.4% Time Warner Cable, Inc. CABLE VIDEO SERVICE – 2.7% DIRECTV* CASINOS – 1.0% Pinnacle Entertainment, Inc.* CASINOS & GAMING – 0.2% International Game Technology COMMERCIAL PROFITABLE SPECIALTY PHARMACEUTICALS – 1.8% Allergan, Inc. 86 Shire PLC - ADR1 COMMERCIAL VEHICLE OTHER PARTS & SERVICES – 1.4% Allison Transmission Holdings, Inc. CONSTRUCTION MACHINERY – 3.0% Manitowoc Co., Inc. CRUDE OIL & NATURAL GAS EXPLORATION & PRODUCTION – 5.0% Penn Virginia Corp.* QR Energy LP Triangle Petroleum Corp.* DOLLAR STORES – 0.2% Family Dollar Stores, Inc. DRILLING & DRILLING SUPPORT – 1.7% Nabors Industries Ltd.1 DRY NATURAL GAS PIPELINES – 1.0% Kinder Morgan Energy Partners LP EARLY COMMERCIAL BIOTECHNOLOGY – 1.6% InterMune, Inc.* ELECTRONIC AUCTIONS – 0.7% eBay, Inc.* ENERGY INFRASTRUCTURE CONSTRUCTION – 2.8% Foster Wheeler A.G.1 ENGINEERING SERVICES – 0.4% URS Corp. 5 Ramius Event Driven Equity Fund SCHEDULE OF INVESTMENTS - Continued As of August 31, 2014 Number of Shares Value COMMON STOCKS (Continued) ENTERPRISE SOFTWARE – 2.6% Nuance Communications, Inc.*2 $ EXPLORATION & PRODUCTION – 2.4% QEP Resources, Inc. FITNESS & RECREATIONAL CENTERS – 2.0% Life Time Fitness, Inc.* FREIGHT FORWARDING SERVICES – 1.8% Expeditors International of Washington, Inc. FRONT END CAPITAL EQUIPMENT – 0.2% Tokyo Electron Ltd. - ADR1 FULL SERVICE RESTAURANTS – 1.5% Bob Evans Farms, Inc.2 HEALTH SUPPLEMENT STORES – 4.3% GNC Holdings, Inc. - Class A HOMEBUILDERS – 1.9% TRI Pointe Homes, Inc.* INTEGRATED UTILITIES – 0.2% Cleco Corp. INTERNET ADVERTISING PORTALS – 3.1% IAC/InterActiveCorp LOGIC, PROCESSORS & APP SPECIFIC – 0.5% TriQuint Semiconductor, Inc.* MIDSTREAM - OIL & GAS – 1.0% Energy Transfer Partners LP Williams Partners LP MUNITIONS & SMALL ARMS MANUFACTURING – 5.6% Alliant Techsystems, Inc. OFFICE REIT – 1.2% Equity Commonwealth - REIT OUT-OF-HOME DISPLAY ADVERTISING – 3.1% Lamar Advertising Co. - Class A2 PAINTS & COATINGS – 0.4% Rockwood Holdings, Inc. PASSENGER CAR RENTAL & LEASING – 3.0% Hertz Global Holdings, Inc.* PHARMACY & DRUG STORES – 4.0% Walgreen Co. PHOTOGRAPHY WEB – 0.3% Shutterfly, Inc.* 6 Ramius Event Driven Equity Fund SCHEDULE OF INVESTMENTS - Continued As of August 31, 2014 Number of Shares Value COMMON STOCKS (Continued) PROFESSIONAL SERVICES – 1.9% Civeo Corp. $ PUBLISHING – 6.1% Tribune Co.* REAL ESTATE & PROPERTY WEBSITES – 0.3% Zillow, Inc. - Class A* SUPERMARKETS – 0.1% Safeway, Inc. SURGICAL & MEDICAL INSTRUMENTS – 0.0% 86 Covidien PLC1 WIRELESS TELECOM SERVICES – 0.3% T-Mobile US, Inc.* WIRELINE TELECOM SERVICES – 0.3% tw telecom, Inc.* WOMEN'S CLOTHING STORES – 1.6% ANN, Inc.* Chico's FAS, Inc. TOTAL COMMON STOCKS (Cost $16,393,617) Principal Amount CORPORATE BONDS – 4.7% EXPLORATION & PRODUCTION – 0.3% $ Sabine Oil & Gas LLC / Sabine Oil & Gas Finance Corp. 9.750%, 2/15/20173 FOOD PRODUCT WHOLESALERS – 3.1% U.S. Foods, Inc. 8.500%, 6/30/20193 WIRELINE TELECOM SERVICES – 1.3% tw telecom holdings, Inc. 5.375%, 10/1/20223 5.375%, 10/1/20223 TOTAL CORPORATE BONDS (Cost $1,009,234) Number of Contracts PURCHASED OPTIONS CONTRACTS – 0.4% CALL OPTIONS – 0.2% AECOM Technology Corp. 11 Exercise Price: $40.00, Expiration Date: October 18, 2014 7 Ramius Event Driven Equity Fund SCHEDULE OF INVESTMENTS - Continued As of August 31, 2014 Number of Contracts Value PURCHASED OPTIONS CONTRACTS (Continued) CALL OPTIONS (Continued) Applied Materials, Inc. 6 Exercise Price: $25.00, Expiration Date: October 18, 2014 $ 17 Exercise Price: $26.00, Expiration Date: October 18, 2014 6 Exercise Price: $23.00, Expiration Date: January 17, 2015 21 Exercise Price: $25.00, Expiration Date: January 17, 2015 9 Exercise Price: $26.00, Expiration Date: January 17, 2015 Bob Evans Farms, Inc. Exercise Price: $55.00, Expiration Date: September 20, 2014 Chicago Board Options Exchange SPX Volatility Index 21 Exercise Price: $16.00, Expiration Date: October 22, 2014 Chico's FAS, Inc. Exercise Price: $18.00, Expiration Date: November 22, 2014 Comcast Corp. - Class A 13 Exercise Price: $55.00, Expiration Date: January 17, 2015 Dollar Tree, Inc. 6 Exercise Price: $60.00, Expiration Date: January 17, 2015 Mallinckrodt PLC 10 Exercise Price: $75.00, Expiration Date: September 20, 2014 Sprint Corp. 17 Exercise Price: $8.00, Expiration Date: September 20, 2014 51 T-Mobile US, Inc. 24 Exercise Price: $30.00, Expiration Date: October 18, 2014 Walgreen Co. Exercise Price: $72.50, Expiration Date: September 20, 2014 PUT OPTIONS – 0.2% Allergan, Inc. 3 Exercise Price: $155.00, Expiration Date: September 20, 2014 6 Exercise Price: $160.00, Expiration Date: September 20, 2014 AT&T, Inc. 24 Exercise Price: $34.00, Expiration Date: September 20, 2014 Forest Oil Corp. 63 Exercise Price: $1.50, Expiration Date: January 17, 2015 Gentiva Health Services, Inc. 8 Exercise Price: $12.50, Expiration Date: November 22, 2014 40 InterMune, Inc. 7 Exercise Price: $55.00, Expiration Date: October 18, 2014 34 Exercise Price: $50.00, Expiration Date: January 17, 2015 SPDR S&P rust 6 Exercise Price: $184.00, Expiration Date: September 20, 2014 78 Exercise Price: $195.00, Expiration Date: September 20, 2014 6 Exercise Price: $196.00, Expiration Date: September 20, 2014 33 Exercise Price: $188.00, Expiration Date: October 18, 2014 8 Ramius Event Driven Equity Fund SCHEDULE OF INVESTMENTS - Continued As of August 31, 2014 Number of Contracts Value PURCHASED OPTIONS CONTRACTS (Continued) PUT OPTIONS (Continued) SPDR S&P rust (Continued) 33 Exercise Price: $198.00, Expiration Date: October 18, 2014 $ Sysco Corp. 12 Exercise Price: $37.00, Expiration Date: September 20, 2014 Tower Group International Ltd. 24 Exercise Price: $1.00, Expiration Date: September 20, 2014 29 Exercise Price: $1.00, Expiration Date: October 18, 2014 67 Exercise Price: $2.00, Expiration Date: October 18, 2014 25 Exercise Price: $1.00, Expiration Date: January 17, 2015 11 Exercise Price: $2.00, Expiration Date: January 17, 2015 TOTAL PURCHASED OPTIONS CONTRACTS (Cost $150,916) Number of Shares SHORT-TERM INVESTMENTS – 4.1% Fidelity Institutional Money Market Portfolio, 0.049%4 TOTAL SHORT-TERM INVESTMENTS (Cost $859,381) TOTAL INVESTMENTS – 91.3% (Cost $18,413,148) Other Assets in Excess of Liabilities – 8.7% TOTAL NET ASSETS – 100.0% $ SECURITIES SOLD SHORT – (10.6)% COMMON STOCKS – (10.6)% CABLE & SATELLITE – (6.3)% ) Comcast Corp. - Class A ) ) Liberty Global PLC*1 ) ) Liberty Global PLC - Class A*1 ) ) CARDIOVASCULAR DEVICES – 0.0% ) Medtronic, Inc. ) CRUDE OIL & NATURAL GAS EXPLORATION & PRODUCTION – (0.1)% ) BreitBurn Energy Partners LP ) DRY NATURAL GAS PIPELINES – (0.9)% ) Kinder Morgan, Inc. ) ENGINEERING SERVICES – (0.1)% ) AECOM Technology Corp.* ) 9 Ramius Event Driven Equity Fund SCHEDULE OF INVESTMENTS - Continued As of August 31, 2014 Number of Shares Value SECURITIES SOLD SHORT (Continued) COMMON STOCKS (Continued) FRONT END CAPITAL EQUIPMENT – (0.2)% ) Applied Materials, Inc. $ ) LARGE PHARMACEUTICALS – (0.1)% ) AbbVie, Inc. ) LOGIC, PROCESSORS & APP SPECIFIC – (0.5)% ) RF Micro Devices, Inc.* ) MIDSTREAM - OIL & GAS – (1.1)% ) Access Midstream Partners LP ) ) Energy Transfer Partners LP ) ) P&C INSURANCE PREMIUMS – (0.1)% ) Tower Group International Ltd.1 ) REAL ESTATE & PROPERTY WEBSITES – (0.3)% ) Trulia, Inc.* ) SPECIALTY CHEMICALS – (0.1)% ) Albemarle Corp. ) WIRELESS TELECOM SERVICES – (0.6)% ) AT&T, Inc. ) WIRELINE TELECOM SERVICES – (0.2)% ) Level 3 Communications, Inc.* ) TOTAL COMMON STOCKS (Proceeds $2,192,226) ) TOTAL SECURITIES SOLD SHORT (Proceeds $2,192,226) $ ) Number of Contracts WRITTEN OPTIONS CONTRACTS – (0.2)% CALL OPTIONS – (0.1)% Allergan, Inc. (8 ) Exercise Price: $160.00, Expiration Date: September 20, 2014 ) ) Exercise Price: $162.50, Expiration Date: September 20, 2014 ) Chicago Board Options Exchange SPX Volatility Index ) Exercise Price: $23.00, Expiration Date: October 22, 2014 ) Comcast Corp. - Class A ) Exercise Price: $60.00, Expiration Date: January 17, 2015 ) Dollar Tree, Inc. (6 ) Exercise Price: $65.00, Expiration Date: January 17, 2015 ) Mallinckrodt PLC ) Exercise Price: $80.00, Expiration Date: September 20, 2014 ) 10 Ramius Event Driven Equity Fund SCHEDULE OF INVESTMENTS - Continued As of August 31, 2014 Number of Contracts Value WRITTEN OPTIONS CONTRACTS (Continued) CALL OPTIONS (Continued) Walgreen Co. ) Exercise Price: $77.50, Expiration Date: September 20, 2014 $ ) ) PUT OPTIONS – (0.1)% Allergan, Inc. (3 ) Exercise Price: $145.00, Expiration Date: September 20, 2014 ) (6
